Title: To Benjamin Franklin from Jonathan Williams, Jr., 15 August 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes Aug. 15. 1777.
This will be delivered to you by Mr. Henry Newman and Mr. Thomas Cushing who pass through Paris in their way to Holland on a Tour of pleasure, to employ their Time in gratifying their curiosity till the Fall Ships shall be ready, when they propose to return to their own Country. The latter Gentleman you have already seen, and both have been reccommendid to you from Boston; I take the Liberty however to renew the Introduction, and it is with pleasure that I assure you they are very worthy discreet young men for whom I have a particular regard. I am ever Your dutifull and affectionate Kinsman
J Williams J
I send a Packet of Newspapers which came by a Passenger who has had them several Weeks.
 
Addressed: The Hon. Doctor Franklin / Passy / near / Paris. / Favoured by Mr Newman & Mr Cushing
